In an action to recover damages for the death of plaintiff’s intestate, a ten-year-old boy, who was run over and killed by a truck owned and operated by defendant Bergson, plaintiff joined the City of New York as a party defendant on the theory that Bergson lost control of the truck after striking a hole in the street pavement, thereby causing the truck to strike the decedent. The jury returned a verdict in favor of the plaintiff and against appellant city and in favor of defendant Bergson. Judgment, in so far as it permits a recovery against appellant City of New York, reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event, on the ground that the verdict against appellant was against the weight of the credible evidence. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.